DETAILED ACTION
Claims 1-9, 11-15, and 18-22 were rejected in the Office Action mailed 11/30/2020. 
Applicant filed a response, amended claims 1-3, 5-9, 11-17, and 20, and cancelled claim 4 on 06/01/2021. 
Claims 1-3, 5-9, 11-22 are pending, of which claims 16-17 are withdrawn. 
Claims 1-3, 5-9, 11-15, and 18-22 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the vertical displacement of the peak in the high region to the valley in the adjacent low region" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this claim to read “a vertical displacement of the high region to the adjacent low region” in lines 1-2. 
Claim 20 recites the limitation "the outer surface" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this claim to read “an outer surface” in line 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-3, 6-9, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey et al. (US 2013/0260100) (Kelsey), as cited in the IDS.
Regarding claim 1
Kelsey teaches a laminated article comprising a first textile and a functional film layer bonded together by an adhesive layer having a non-uniform adhesive pattern (i.e., textile laminate), wherein the adhesive layer forms a visible pattern on the surface of the laminate comprising raised portions and curled portions (Kelsey, abstract). 
	Kelsey teaches the functional film layer is breathable (Kelsey, claims 13, 30, 49; [0008]), wherein breathable refers to having a water vapor transmission rate of at least about 1,000 grams/m2 in 24 hours (i.e., the functional film is water vapor permeable) (Kelsey, [0006]). 
	Kelsey teaches the film layer is a fluoropolymer membrane (Kelsey, [0044]). As any layer would provide some degree of protection, it is clear the film layer is protective. Therefore, the film layer corresponds to the water vapor permeable outward facing protective membrane.
Kelsey teaches the first textile is a woven or knit (Kelsey, [0046]). Given that Kelsey discloses the first textile that overlaps the presently claimed textile, including a woven or knit first textile, it therefore would be obvious to one of ordinary skill in the art, to use the woven or knit first textile, which is both disclosed by Kelsey and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Kelsey further teaches, as shown in FIG. 7, the film layer 20 is outward facing comprising an inner surface and an outer surface, wherein the textile 40 is attached to the inner surface of the film layer by the adhesive 30 (Kelsey, [0050-0051]; FIG. 7). FIG. 7 teaches the outer surface of the film layer 20 has a surface topography of high regions and low regions that is dimensionally coordinated with the pattern of high regions and low regions on the surface of 
Kelsey does not explicitly measure the H/V ratio of the dimensional coordination. Kelsey teaches the radius of curvature ranges from 2 mm to about 50 mm (Kelsey, [0049]; FIG. 16), wherein the radius of curvature is calculated from the average width of the curled section, labeled c, and depth of the curled section, labeled a (Kelsey, [0072]). The measured depth of the curled section, labeled a, corresponds to the vertical displacement between a peak in the high region and a valley in the low region and half of the measured width of the curled section, labeled c, corresponds to the horizontal displacement between adjacent high and low regions, labeled d. 

    PNG
    media_image1.png
    691
    1163
    media_image1.png
    Greyscale

	Kelsey teaches an exemplary laminate comprising having a width of the curled section of 6.7 mm and a depth of the curled section of 2.3 mm (i.e., H = 2.3 mm; V = c/2 = 6.7/2 = 3.65 mm; H/V = 2.3/3.65 = 0.63 (Kelsey, [0088]).
Given that Kelsey discloses the visible pattern on the surface of the laminate comprising raised portions and curled portions that overlaps the presently claimed dimensionally coordinated surface topography having an H/V ratio of greater than or equal to 0.5, including having a H/V ratio of 0.63, it therefore would be obvious to one of ordinary skill in the art, to use 

Given that the material and structure of Kelsey, including the outer surface of the film layer 20 having a surface topography that is dimensionally coordinated with the pattern of high regions and low regions on the surface of the first textile 40 (Kelsey, [0050]; FIG. 3 and 6-7), is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the total of the individual straight line displacements from the outer surface of the film layer of Kelsey would intrinsically fall within 20% of the total of the individual straight line displacements of the surface of the first textile, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 2-3
Kelsey teaches all of the limitation of claim 1 above. Kelsey does not explicitly teach a range of suitable depths of the curled section. However, Kelsey teaches the curled portions corresponds to the adhesive regions and the raised portions corresponding to the non-adhesive regions, wherein the pattern of bonded regions are separated by unbonded regions (Kelsey, abstract; [0047-0048]).
Kelsey further teaches a range of suitable radius of curvature including 2 mm to 50 mm (Kelsey, [0049]). Kelsey teaches a range of suitable width of the bonded region including 5 to 50 mm (Kelsey, [0043]). 
As Kelsey expressly teaches, the bonded regions, separated by the unbonded regions, increase the three-dimensional aspect of the laminate and introduces increased performance 
As Kelsey expressly teaches, spectral reflection is improved or enhanced, at least in part, by the topography (e.g., raised portions) of the laminate (Kelsey, [0058]). 
In light of the disclosure of Kelsey, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary the width of the curled section and depth of the curled section, including over the H/V ratio presently claimed, in order to increase performance and characteristics, such as, but not limited to, increased insulative properties, stretch, spectral properties, and aesthetic characteristics, and thereby arrive at the claimed invention.
Although there are no disclosures on the ratio of H/V as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the radius of curvature (i.e., which is calculated from the width of the curled region  and the depth of the curled region, i.e., modify the width of the curled region and modify the 

Regarding claim 6
Kelsey further teaches the surface topography includes a repeating pattern (Kelsey, FIG. 6). 

Regarding claim 7
As taught in FIG. 7 of Kelsey, an inner surface of the film layer is deformed around the high region (Kelsey, FIG. 7). 

Regarding claim 8	
Given Kelsey does not explicitly teach the process of embossing the film layer, it is clear the film layer is not embossed. 

Regarding claim 9
As taught in FIG. 7 of Kelsey, the film layer has a substantially uniform thickness. 

Regarding claim 13
Kelsey further teaches provide the surface of the film layer with a protecting coating (Kelsey, [0045]). 

Regarding claims 14-15
Kelsey further teaches the fluoropolymer membrane of the film layer is an ePTFE film (Kelsey, [0045]), wherein the ePTFE membrane comprises pores (i.e., is porous) (Kelsey, [0078]). 

 Regarding claim 18
Kelsey further teaches forming a germinate using the laminate (Kelsey, [0052]; [0054]; [0059]). 

Regarding claim 19
Kelsey further teaches the garment includes jackets and pants (Kelsey, [0059]). 

Claims 1-3, and 5-9, 11-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2010/0287680) (Johnson), as cited in the IDS.
Regarding claims 1-3 and 14-15
Johnson teaches forming a lightweight laminate (i.e., textile laminate) having an abrasion resistance outer film by laminating a textile and porous fluoropolymer film (Johnson, [0007]). As shown in FIG. 2 of Johnson, the textile 12 is attached to the inner surface of the porous membrane, as the outer film surface 11 is on the opposite side (Johnson, [0016]; FIG. 2). Furthermore, Johnson teaches the porous membrane is outward facing (Johnson, [0016]). 
Johnson teaches the textile is a knit textile from Glen Raven, Inc. (Glen Raven, N.C.; part number A1012) (Johnson, [0080]). 
Johnson teaches a moisture vapor permeable, microporous ePTFE membrane (Johnson, [0073-0077]). Given any layer would provide some degree of protection, it is clear the moisture vapor permeable, microporous ePTFE membrane is a water vapor permeable outward facing protective membrane. 

Johnson teaches forming a laminate comprising an ePTFE outer film surface similar to that of Example 3 except laminated to a knit textile layer, rather than the woven textile of Example 3, by discontinuous adhesive attachments (Johnson, [0092-0093]; Table 2, EX. 3).
Given that Johnson discloses the specific knit textile the that overlaps the presently claimed textile, including comprising a knit material, it therefore would be obvious to one of ordinary skill in the art, to use the specific knit textile, part number A1012, which is both disclosed by Johnson and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Johnson does not explicitly teach the outer surface of the permeable membrane having a surface topography that is dimensionally coordinated with the pattern of high and low regions on the surface of the textile, wherein said dimensional coordination occurs with an H/V ratio of greater than or equal to 0.5. 
It is noted the present application teaches forming a laminate using a knit textile (Part No: A1012, Glen Raven Technical Fabrics LLC) and an ePTFE membrane and teaches a suitable method for laminating the knit textile and ePTFE membrane by gravure printing a dot pattern of moisture curable polyurethane adhesive (Spec, [0069-0072]). The spec further states the adhesive printed side of the ePTFE membrane was pressed to one side of the knit textile in a nip role and then passed over a heated roll to form a 2 layer laminate, wherein the moisture cure adhesive was allowed to cure for 48 hrs (Spec, [0069-0072]).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Given that the material, structure, and method of making the laminate of Johnson is substantially identical to the material, structure, and method of making as used in the present invention, as set forth above it is clear that the total of the individual straight line displacements from the outer surface of the film layer of Johnson would intrinsically fall within 20% of the total of the individual straight line displacements of the surface of the first textile, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 5

Given that the material, structure, and method of making the laminate of Johnson is substantially identical to the material, structure, and method of making as used in the present invention, as set forth above it is clear that the laminate of Johnson would intrinsically have a vertical displacement of high region to adjacent low region on the outer surface of the porous membrane from 10 to 600 micrometers, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6
Johnson teaches all of the limitations of claim 1 above. However, Johnson does not explicitly teach the surface topography having a repeating pattern. 
Given that the material, structure, and method of making the laminate of Johnson is substantially identical to the material, structure, and method of making as used in the present invention, as set forth above it is clear that the surface topography of the laminate of Johnson would intrinsically have a repeating pattern, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 7

Given that the material, structure, and method of making the laminate of Johnson is substantially identical to the material, structure, and method of making as used in the present invention, as set forth above it is clear that the laminate of Johnson would intrinsically have at least part of the inner surface of the permeable membrane deformed around at least one of the high regions or low regions of the textile, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 8
Given Johnson does not explicitly teach the process of embossing the porous membrane, it is clear the porous membrane is not embossed. 

Regarding claim 9
As shown in FIG. 2 of Johnson, the porous membrane has a substantially uniform thickness. 

Regarding claim 11
Johnson further teaches the porous membrane comprises a colorant (Johnson, [0016]; [0023]; claim 1). 

Regarding claim 12


Regarding claim 13
Johnson further teaches the porous membrane comprises a hydrophobic coating on the outer surface (Johnson, [0016]). 

Regarding claims 18-19
Johnson further teaches a garment in the form of a jacket, wherein the garment is formed from the laminate (Johnson, [0016]). 

Regarding claim 20
Given Johnson teaches the garment is formed of the laminate and the laminate comprises an outer film surface and an inner textile layer (Johnson, [0016]), it is clear the outer surface of the film forms the outermost side of the garment exposed to the environment. 

Regarding claims 21-22
Given Johnson teaches the garment is formed of the laminate (Johnson, [0016]), it is clear the garment comprises at least one region constructed of the textile laminate, wherein the at least one region is a shoulder portion, an elbow portion, a knee portion, and a sleeve portion (Johnson, [0016]).  

Claims 1-3, 5-7, 9, 11-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2010/0287680) (Johnson), as cited in the IDS, in view of Li (CN 203460519U), in view of the translation. Citations to Li are found in the translation of CN 203460519U provided by the Examiner.
Regarding claims 1-3, 5, and 14-15
Johnson teaches forming a lightweight laminate (i.e., textile laminate) having an abrasion resistance outer film by laminating a textile and porous fluoropolymer film (Johnson, [0007]). As shown in FIG. 2 of Johnson, the textile 12 is attached to the inner surface of the porous membrane, as the outer film surface 11 is on the opposite side (Johnson, [0016]; FIG. 2). Furthermore, Johnson teaches the porous membrane is outward facing (Johnson, [0016]). 
Johnson teaches the textile is a woven or knit textile (Johnson, [0027]).
Johnson teaches a moisture vapor permeable, microporous ePTFE membrane (Johnson, [0018]; [0073-0077]). Given any layer would provide some degree of protection, it is clear the moisture vapor permeable, microporous ePTFE membrane is a water vapor permeable outward facing protective membrane. 
Johnson does not explicitly teach the outer surface of the permeable membrane having a surface topography that is dimensionally coordinated with the pattern of high and low regions on the surface of the textile, wherein said dimensional coordination occurs with an H/V ratio of greater than or equal to 0.5. 

With respect to the difference, Li teaches a light and thin heat-insulation compound fabric comprising a fabric layer, a sticking layer, and an e-PTFE thin film layer (Li, abstract), wherein the surface of the fabric layer and the e-PTFE film layer is provided with a pattern with a sense of unevenness (Li, [0007]). 
Li teaches the fabric layer is laminated with the e-PTFE film through the adhesive layer (i.e., the compound fabric is a textile laminate) (Li, [0013]; [0021]; FIG. 1), wherein the fabric is a knitted fabric or a woven fabric (Li, [0022]; [0008]). 
Li teaches the e-PTFE film layer is light and thin, and has excellent windproof and warmth, waterproof and breathable functions (Li, [0013]).

	As Li expressly teaches, the concave-convex patterns on the surface of the fabric and the e-PTFE film layer make the appearance of the composite fabric beautiful (Li, [0013]).
As Li expressly teaches, the compound fabric is used to make clothing, wherein expanding the microclimate space inside of the clothing (that is, the tiny space between the clothing and the skin) is conducive to the adjustment of temperature, humidity, and airflow in the microclimate space, and enhances human comfort (Li, [0013]).
	Li and Johnson are analogous art as they are both drawn to textile laminates for use in clothing. 
	In light of the motivation of forming a concave-convex pattern on the surface of the fabric layer and the e-PTFE film layer as provided by Li, it therefore would have been obvious to one of ordinary skill in the art to form a concave-convex pattern having a height of the pattern protrusion of depth of the depression of 1-30 micrometers in on the surface of the textile layer and microporous ePTFE film of Johnson, in order to make the laminate beautiful, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Although there are no disclosures on the ratio of H/V as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify microclimate space of the laminate (i.e., the height and width of the concave-convex pattern, i.e.,, modify the horizontal displacement between adjacent high and low regions and modify the vertical displacements between a peak in the high region and a valley in the adjacent low region), including over the ratio of H/V as presently claimed, in order to adjust the temperature, humidity, and airflow in the microclimate space, and enhances human comfort, and thereby arrive at the claimed invention.


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6
Given Johnson in view of Li teaches a concave-convex pattern on the surface of the fabric and microporous e-PTFE film layer, as shown in FIG. 1 of Li, it is clear surface topography comprises a repeating pattern.

Regarding claim 7
Johnson teaches all of the limitations of claim 1 above. However, Johnson does not explicitly teach at least part of the inner surface of the permeable membrane is deformed around at least one of the high regions or low regions of the textile. 
Given that the material, structure, and method of making the laminate of Johnson is substantially identical to the material, structure, and method of making as used in the present invention, as set forth above it is clear that the laminate of Johnson would intrinsically have at least part of the inner surface of the permeable membrane deformed around at least one of the high regions or low regions of the textile, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 9
As shown in FIG. 2 of Johnson, the porous membrane has a substantially uniform thickness. 

Regarding claim 11
Johnson further teaches the porous membrane comprises a colorant (Johnson, [0016]; [0023]; claim 1). 

Regarding claim 12
Johnson further teaches the outer porous film comprising an abrasion resistance coating (Johnson, [0025]). 

Regarding claim 13
Johnson further teaches the porous membrane comprises a hydrophobic coating on the outer surface (Johnson, [0016]). 

Regarding claims 18-19
Johnson further teaches a garment in the form of a jacket, wherein the garment is formed from the laminate (Johnson, [0016]). 

Regarding claim 20


Regarding claims 21-22
Given Johnson teaches the garment is formed of the laminate (Johnson, [0016]), it is clear the garment comprises at least one region constructed of the textile laminate, wherein the at least one region is a shoulder portion, an elbow portion, a knee portion, and a sleeve portion (Johnson, [0016]).  


Response to Arguments
In view of the amendments to the claims, the previous claim objections and 35 U.S.C. 112(b) rejection of claim 4 are withdrawn. The previous 35 U.S.C. 112(b) rejection over claims 5 and 20 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 5 and 20.

In view of the arguments on page 8 of the remarks filed 06/01/2021, it is agreed Shibata would not meet amended claim 1. Therefore, the previous 35 U.S.C. 103 rejection over Shibata et al. (JP 2001174008) is withdrawn. 

The previous rejection of claims 1-3, 6-9, 13-15, and 18-19 over Kelsey et al. (US 2013/0260100) is substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. The previous rejection of claims 1-3, 5-9, 11-15, and 18-22 over Johnson et al. (US 2010/0287680) is substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. The previous rejection of claims 1-3, 5-8, 9, 11-15, 

Applicant's remaining arguments filed 06/01/2021 have been fully considered but they are not persuasive, as set forth below. 

Regarding Kelsey et al. (US 2013/0260100) 
Applicants primarily argue:
“As amended, claim 1 recites, inter alia, “wherein the high regions and low regions of the permeable membrane correspond to the high regions and low regions of the textile; . . . .” In contrast, Kelsey’s laminate is formed by stretching the textile as described in paras. [0050]-[0051] and the high and low regions appear as a result of the membrane being applied to a stretched textile that is then released. Therefore, the high and low regions do not necessarily correspond to the high and low regions of the underlying knit or woven material of the textile. For at least these reasons, Applicants respectfully submit that the instant rejection cannot be maintained and must be withdrawn.”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
	Applicant has provided no explanation or reasoning as to how paragraphs [0050-0051] show that the high and low regions of the permeable membrane do not necessarily correspond to the high and low regions of the underlying knit or woven material of the textile. Paragraphs [0050-0051] of Kelsey discusses how the three-dimensional laminate is formed. Even if the method of forming the surface topography of high regions and low regions that is dimensionally coordinated with the pattern of high regions and low regions on the surface of the textile of Kelsey is different from the present invention, patentability of a product does not depend on its method of production. The fact remains FIG. 7 of Kelsey shows the film layer 20 (i.e., permeable membrane) has a surface topography of high regions and low regions that is dimensionally 

Regarding Johnson et al. (US 2010/80287680)	
	
Applicants primarily argue:
“The Office Action concludes the feature of “a surface topography that is dimensionally coordinated” in the pending claims is inherently met on the basis that Johnson is “substantially identical to the material, structure, and method of making.” However, while Johnson arguably produces a laminate, there is no evidence that Johnson’s laminate has an outer surface of a permeable membrane having a surface topography that is dimensionally coordinated with a pattern of high and low regions on a surface of the textile, wherein said dimensional coordination occurs with an HIV ratio of greater than or equal to 0.5, greater than or equal to 1, and from 1-100, as presently claimed. In the absence of such evidence, the Examiner has not established that this feature is necessarily present in Johnson’s laminate. Absent such evidence, the Examiner could at best only show that such feature may be present, and as described below the opposite is more likely based upon evidence in the instant application. By failing to establish that the migration limit is inherently present in the cited combinations of references, the Examiner cannot establish that claims 1-9, 11-15, and 18-22 are prima facie obvious.
	As referenced above, Applicants have demonstrated that preparing a laminate with a process analogous to that of Johnson’s does not result in a laminate that has an outer surface of a permeable membrane having a surface topography that is dimensionally coordinated. See Specification at [0078] describing comparative Example B, where the woven textile was laminated to one side of an ePTFE membrane by gravure printing a dot pattern of moisture curable polyurethane adhesive. The results show that “Comp. Examples A and B did not have a displacement correlation between high and low regions due to the topography of the outer surface, and thus the outer surface of Comp. Examples A and B were not dimensionally coordinated.” Specification at ^[0085], In other words, there is evidence that a laminate such as that of Johnson’s would necessarily not provide the features of the rejected claims.”


The Examiner respectfully traverses as follows:
Firstly, Applicant’s specifications in paragraphs [0033-0036] describes the textile has a surface comprising high and low regions due to, for example, the knitting, and /or weaving pattern of the fibers and the surface topography of the permeable membrane is formed by the outer surface of the permeable membrane having a topography that corresponds to the high regions and/or low regions on the surface of the textile (Specification, [0033-0036]). Applicant’s specification teaches in paragraph [0032] that any suitable process for attaching the permeable membrane and textile may be used (Specification, [0032]). Example 1 of the Specification uses a method of gravure printing a dot pattern of moisture curable polyurethane adhesive on a side of an ePTFE membrane, pressing the ePTFE membrane to one side of a knit textile in a nip role, and then passing over a heated roll to form a 2 layer laminate. The moisture cure adhesive was allowed to cure for 48 hours. (Specification, [0069]). The Specification further uses a specific polyester knit textile, part number A1012 from Glen Raven Technical Fabrics LLC, and an ePTFE membrane to form the laminate as claimed (Specification, [0071]). 
In view of the Specification, it appears the surface topography of the outer permeable membrane is formed by adhering the permeable membrane to a textile exhibiting high and low regions. Given Johnson teaches an identical textile as used to form the claimed laminate, and given Johnson teaches an identical method of adhering the textile to an ePTFE permeable membrane, it is the Examiner’s opinion there is a reasonable presumption of inherency to the resulting product. 
It is not clear how the prior art can disclose the same material, structure, and method of making as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed material and a substantially identical method of making the claimed product. Therefore, the claimed properties would be inherently necessarily be capable of being 
Secondly, Applicant’s arguments rely on Comparative Example A and Comparative Example B to show that Johnson would not inherently form the surface topography as claimed. However, there is no mention of the method of making the laminate or the specific type of polyamide knit used in Comparative Example A. It is not clear if the polyamide knit of Comparative Example A possesses the high and low regions necessary to form the surface topography on the permeable membrane. It is not clear how Comparative Example A can be used to show that Johnson does not necessarily possess the claimed features when Comparative Example A makes no mention of the method of forming the laminate or the specific type of polyamide knit used in the laminate. 
Comparative Example B uses a polyamide woven textile of 18 gsm (Asahkiasei Advance Inter 671) and a substantially identical method of making the laminate as used in Johnson (Specification, [0078]). It is noted the specific polyamide woven textile used in Comparative Example B is not used in Examples 1-3 of the Specification. Therefore, it is not clear if the polyamide woven textile of Comparative Example B possesses the high and low regions necessary to form the surface topography on the permeable membrane. Further, it is not clear how Comparative Example B can be used to show that Johnson does not necessarily possess the claimed features when Comparative Example B does not use the same type of textile as Johnson.
	
Applicants further argue:
“During the interview the Office indicated that no difference between making of Johnson’s laminate and that of Applicants examples 1-3 and the comparative examples 

Remarks, pg. 10-11
The Examiner respectfully traverses as follows:
	The Examiner agrees the Examples 1-3 and Comparative Examples A and B show that not every laminated fabric using any textile, any permeable membrane, and any method of making the laminate somehow intrinsically meets the displacement criteria defined herein. However, the rejection over Johnson uses the porous membrane as claimed, the specific polyester knit textile used in the examples of the claimed invention, and the method of making the laminate used in the examples of the claimed invention. As discussed in item #46 above, it is not clear how Comparative Examples A and B show Johnson does not necessarily possess the claimed features as the comparative examples use different textiles in their formation of the laminate. 

Regarding Li (CN203460519U)
	
Applicants primarily argue:
“Regarding the Examiner’s reliance on Li, Applicants respectfully submit that Li does not cure the deficiencies of Johnson’s disclosure. Even assuming arguendo that there would be some motivation or apparent reason for forming a concave-convex pattern on the surface of the fabric layer of Johnson, there is nothing in Li or Johnson that would suggest that pattern be “dimensionally coordinated with the pattern of high regions and low regions on the surface of the textile, wherein the high regions and low regions of the permeable membrane correspond to the high regions and low regions of the woven or knit material.” Applicants have already described how Johnson’s process does not result in such pattern, much less one with a specific H/V ratio. For at least these reasons, Applicants respectfully request the rejection of the claims based upon this combination be withdrawn.”

Remarks, pg. 11

	It is the Examiner’s opinion FIG. 1 of Li, cited on page 18 of the Office Action mailed 11/30/2020, clearly shows the outer surface of the ePTFE film layer has a surface topography of high regions and low regions that is dimensionally coordinated with the pattern of high regions and low regions on the surface of the textile, wherein the high regions and low regions of the ePTFE film layer correspond to the high regions and low regions of the textile. Applicant has provided no explanation or reasoning as to how FIG. 1 does not teach the claimed structure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789